Tilghman C. J. "
The plaintiff in this case, having * » tained judgment against the defendant in the attachment, has issued a scire facias against the garnishee, returnable to the next term. The plaintiff’s attorney now moves for an , , . . r , ,, , . , that the garnishee shall, at some day prior to the return the scire facias, answer interrogatories filed under a supplement to' the attachment act, passed. 28th September, 1789, 2 Sm. L. S02. Although the attachment is always served on the garnishee, yet before any judgment can be entered, to feet him, it has been the uniform practice to issue a scire facias against him. This scire facias is not expressly given by any act of assembly, but is probably derived from the custom of London, which we have followed in our proceedings in foreign attachments. The garnishee then, being called on to appear on a certain day mentioned in the scire j. . * , „ . ,,,,,, Jactas, it appears to the Court improper that he should be ordered to answer interrogatories before that day. The interrogatories may be sent out and served with the scire facias, and then if the garnishee makes any delay in answering them after the return of the writ, the Court will make such further order as will expedite the plaintiff’s recovery. This we understand to have been the practice, and we see no cause for departing from it.
End or March Term, Eastern District, 1818,